 
Exhibit 10.2
 
 
August 21, 2008
 
Rajiv Dutta
19700 Montauk Ct.
Saratoga, CA 95070
 
Dear Rajiv:
 
This letter sets forth the substance of the separation agreement (the
“Agreement”) that eBay (the “Company”) is offering to aid you with your
employment transition.
 
1. SEPARATION.  Your last day of active employment as a full-time employee of
the Company is anticipated to be October 22, 2008 (the “Separation Date”). You
will work full time from the date hereof through August 31, 2008 providing
transition assistance to the Marketplaces leadership team. From September 1
through the Separation Date you will take your sabbatical and accrued PTO. From
the Separation Date until December 31, 2008 (the “Consulting Period”), the
Company will make available to you consulting projects for 4 days per month (pro
rated for partial months) for the Consulting Period, pursuant to the terms of a
separate consulting agreement attached hereto as Exhibit A (the “Consulting
Agreement”). As of the Separation Date, the Company will pay you all accrued
salary, subject to standard payroll deductions and withholdings, earned through
the Separation Date. As of the Separation Date, you will also be paid all
accrued and unused vacation time earned through the Separation Date, subject to
standard payroll deductions and withholdings. You acknowledge with the payment
of these sums, with the exception of any consideration or payments due under or
described in this Agreement or the Consulting Agreement, the Company has paid or
provided you all outstanding wages, bonuses, or other payments.
 
2. ADDITIONAL COMPENSATION.  So long as you remain employed through the
Separation Date you will be eligible to receive an amount equal to your eBay
Incentive Plan (eIP) bonus for 2008, if any, based on your eligible earnings
from January 1, 2008 to August 31, 2008, and calculated for you at an individual
performance score of 100; subject to reduction, in whole or in part, to be
determined by and at the sole and absolute discretion of the Chairman of the
Company’s Compensation Committee. Such compensation, if any, will be paid out in
accordance with the standard plan schedule and will be subject to standard
payroll deductions and withholdings.
 
3. STOCK OPTIONS.  As an additional benefit, the remaining restricted stock
units awarded to you in connection with the 2007 performance period under the
Company’s PBRSU Plan will be fully accelerated on December 31, 2008 as part of
this Agreement, subject to reduction, in whole or in part, to be determined by
and at the sole and absolute discretion of the Chairman of the Company’s
Compensation Committee. The total number of restricted stock units that shall be
accelerated under this Agreement with respect to the 2007 performance period
equals 2,876. As a further additional benefit, following calculation of the
amount of restricted stock units awarded to you in connection with the 2007-2008
performance period under the Company’s PBRSU Plan, if any, you will be awarded
1/3 of such shares (2/3 of 1/2), subject to reduction, in whole or in part, to
be determined by and at the sole and absolute discretion of the Chairman of the
Company’s Compensation Committee. Other than as set forth herein, all vesting of
your equity will cease on the Separation Date. Subject to the terms of your
stock option agreements, you are allowed to exercise your vested stock options
no later than 3 months after the termination of the Consulting Agreement.
 
4. HEALTH INSURANCE.  As provided by the federal COBRA law and by the Company’s
current group health insurance policies, you will be eligible to continue your
health insurance following the Separation Date and, later, to convert to an
individual policy. You will be provided with a separate notice of your COBRA
rights. The Company shall pay for COBRA coverage through December 31, 2008, or
until you have secured other employment, whichever occurs first. You are
entitled to COBRA insurance whether or not you sign this Agreement. The
Company’s obligation to make these payments will cease immediately if you become
eligible for other health insurance benefits at the expense of another employer.
You agree to immediately provide the Company written notice of the availability
of health insurance within that time period.





--------------------------------------------------------------------------------



 



5. TAX EQUALIZATION SETTLEMENT.  You and the Company agree that a tax
equalization settlement will be calculated for the 2006 and 2007 tax years by
eBay’s public accounting firm per the terms of the Company’s Tax Equalization
Policy. You and the Company agree to resolve any outstanding obligations owing
as a result of the settlement calculation prior to the Separation Date.
 
6. OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive nor are you entitled to receive
any additional compensation, severance or benefits (other than pursuant to the
terms of any Company qualified retirement plan in which you are a participant)
after the Separation Date.
 
7. “AT-WILL” EMPLOYMENT.  Your employment at all times remains “at-will” and
nothing in this Agreement shall be construed as altering the at-will
relationship. Either you or the Company may terminate your employment at any
time, with or without cause or advanced notice.
 
8. RESIGNATION FROM CURRENT POSITIONS.  Prior to the Separation Date, you agree
to resign as: (i) Director, CARad, Inc.; (ii) Director, EachNet.com Limited;
(iii) Director, EachNet.com (Hong Kong) Limited; (iv) Managing Director, eBay
Belgium Holdings S.A.; (v) Director, eBay KTA (UK) Ltd.; (vi) Director, eBay
Spain International S.L.; (vii) Director, eBay Taiwan Company Ltd.; and
(viii) Director, PayPal (BVI) Holdings Inc.. You agree to provide any
resignation notices as may be needed to effect removal from any current
positions you hold as requested by the Company.
 
9. EXPENSE REIMBURSEMENTS.  Within ten (10) days of the Separation Date, you
will submit your final documented expense reimbursement statement reflecting any
and all authorized business expenses you incurred through the Separation Date
for which you seek reimbursement. The Company will reimburse you for such
expenses pursuant to its regular business practice. The Company will continue to
reimburse you for expenses incurred in fulfilling your consulting obligations to
the Company pursuant to the terms of the Consulting Agreement.
 
10. RETURN OF COMPANY PROPERTY.  By the Separation Date, you will return to the
Company all Company documents (and all copies thereof) and other Company
property and materials in your possession, or your control, including, but not
limited to, Company files, notes, memoranda, correspondence, lists, drawings,
records, plans and forecasts, financial information, personnel information,
customer and customer prospect information, sales and marketing information,
product development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry cards, identification badges
and keys; and any materials of any kind which contain or embody any proprietary
or confidential material of the Company (and all reproductions thereof);
provided, however, that to facilitate your work in connection with the
Consulting Agreement with the Company, you may continue to use your Company
supplied laptop and PDA for Company related business, during the term of the
Consulting Agreement.
 
11. PROPRIETARY INFORMATION OBLIGATIONS.  You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions Agreement
(a copy of which is attached hereto as Exhibit B), which include but are not
limited to the obligation to refrain from any unauthorized use or disclosure of
any confidential or proprietary information of the Company.
 
12. NONDISPARAGEMENT.  You agree not to disparage the Company, the Company’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation.
 
13. RELEASE OF CLAIMS.  In consideration for the payments and other promises and
undertakings contained in this Agreement to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, and your rights
under your indemnification agreement with the Company and the Company’s
Directors’ and Officers’ Insurance policies, all of which rights shall continue
following the Separation Date, you release, acquit and forever discharge the
Company, its parents and subsidiaries, and its and their respective officers,
directors, agents, servants, employees, attorneys, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
charges, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, which
you assert or could assert against the Company at common law or under any
statute, rule, regulation, order or law, whether federal, state or local, on any


2



--------------------------------------------------------------------------------



 



ground whatsoever, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the date you sign this Agreement,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with your employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, stock, stock options, restricted stock awards, restricted
stock units or any other ownership interests in the Company, vacation or other
time off pay, sabbatical benefits, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; any and all causes of action,
including but not limited to actions for breach of contract, express or implied,
breach of the covenant of good faith and fair dealing, express or implied,
wrongful termination in violation of public policy, all other claims for
wrongful termination and constructive discharge, and all other tort claims,
including, but not limited to, intentional or negligent infliction of emotional
distress, invasion of privacy, negligence, negligent investigation, negligent
hiring, supervision or retention, assault and battery, false imprisonment,
defamation, intentional or negligent misrepresentation, fraud, and any and all
claims arising under any federal, state or local law or statute, including, but
not limited to, the California Fair Employment and Housing Act; Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Fair Labor Standards
Act; the Employee Retirement and Income Security Act; the Americans with
Disabilities Act, 42 U.S.C. § 1981; the Age Discrimination in Employment Act of
1967, as amended (“ADEA”); the Family and Medical Leave Act; the California
Family Rights Act; the California Labor Code; the California Civil Code; the
California Constitution; and any and all other laws and regulations relating to
employment termination, employment discrimination, harassment or retaliation,
claims for wages, hours, benefits, compensation, and any and all claims for
attorneys’ fees and costs, inasmuch as is permissible by law and by the
respective governmental enforcement agencies for the above-listed laws. This
release does not extend to any claim or cause of action that is not subject to
dismissal as a matter of law, including specifically but not exclusively, all
indemnification obligations that the Company owes to you. This release does not
extend to any obligations incurred under this Agreement.
 
14. RELEASE OF UNKNOWN CLAIMS.  You acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
hereby knowingly, intentionally, and expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to your release of any unknown or unsuspected claims you may
have against the Company.
 
15. MISCELLANEOUS.  This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter, with the exception of the
Indemnity Agreement between you and the Company, which shall survive and is
hereby incorporated by reference. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations, prior agreements and communications, whether oral or written,
as to the specific subjects of this letter by and between you and the Company.
This Agreement may not be modified or amended except in writing signed by both
you and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right, nor shall any waiver by the Company of any breach of this Agreement
be a waiver of any preceding or succeeding breach. This Agreement will be deemed
to have been entered into and will be construed and enforced in accordance with
the laws of the State of California as applied to contracts made and to be
performed entirely within California.
 
16. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THIS WRITING, AS REQUIRED BY THE
AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA) AND THE OLDER WORKERS’ BENEFIT
PROTECTION ACT (OWBPA), THAT: (a) MY WAIVER AND RELEASE DO NOT APPLY TO ANY
RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATES OF THIS AGREEMENT;
(b) I HAVE BEEN ADVISED HEREBY THAT I HAVE THE RIGHT TO CONSULT


3



--------------------------------------------------------------------------------



 



WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; (c) I HAVE TWENTY-ONE
(21) DAYS TO CONSIDER THIS AGREEMENT (ALTHOUGH I MAY CHOOSE TO VOLUNTARILY
EXECUTE THIS AGREEMENT EARLIER); (d) I HAVE SEVEN (7) DAYS FOLLOWING THE
EXECUTION OF THIS AGREEMENT TO REVOKE THE AGREEMENT; AND (e) THIS AGREEMENT WILL
NOT BE EFFECTIVE UNTIL THE DATE UPON WHICH THE RESPECTIVE REVOCATION PERIOD HAS
EXPIRED, WHICH WILL BE THE EIGHTH DAY AFTER THIS AGREEMENT IS EXECUTED AND
SUBSEQUENTLY RE-EXECUTED BY ME, PROVIDED THAT THE COMPANY HAS ALSO EXECUTED THIS
AGREEMENT BY THAT DATE.
 
Upon acceptance of this Agreement, please sign below within the timeframe
specified above and return the executed original to me. Upon your signature
below, this will become our binding agreement with respect to your separation
from the Company and its terms merging and superceding in their entirety all
other or prior agreements and communications, whether written or oral, by you
and eBay as to the specific subjects of this Agreement.
 
eBay Inc.
 

  By: 
/s/  Michael Jacobson


Michael Jacobson
Senior Vice President & General Counsel
 
I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE
BENEFITS DESCRIBED ABOVE:
 
/s/ Rajiv Dutta

Rajiv Dutta
 
Date: September 2, 2008


4



--------------------------------------------------------------------------------



 



Please re-execute below on your Separation Date.
 
I HAVE READ AND AGREE TO THE FOREGOING RELEASE OF CLAIMS AS OF THE DATE SET
FORTH BELOW:
 
/s/ Rajiv Dutta

Rajiv Dutta
 
Date:


5